Citation Nr: 0502448	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Ms. Imelda Llorin-Labastida


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The current appeal arises from a June 2003 determination by 
the Manila, Republic of the Philippines, VA Regional Office 
(RO) in which the RO determined that the appellant was 
ineligible for VA benefits, on the basis that he did not have 
qualifying military service.  


FINDINGS OF FACT

1.  In January 2003 and in July 2003, the service department 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army (USAFFE), including the 
recognized guerillas, in the service of the United States 
Armed Forces.

2.  The appellant is not shown to have had active military, 
naval, or air service, and is not an individual or a member 
of a group considered to have performed active military, 
naval, or air service.


CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes 
of this claim, and therefore the appellant does not meet the 
requirements of basic eligibility for VA benefits.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a January 
2003 letter.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, and to obtain records.  
The claimant was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help his claim and 
notice of how his claim was still deficient.  

The claimant was provided VCAA notification prior to the 
adjudication of his claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board notes that because it has not been 
established that the appellant is a "veteran" for VA 
purposes, and since there is no additional and pertinent 
information to dispute the most recent service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1).  This case hinges on whether the 
appellant has recognized service to be considered a 
"veteran," and in this regard the service department has 
verified that he does not have the requisite service.  No 
amount of notice can change the appellant's legal status.  
The legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.  
Any error for noncompliance with the notice provisions of the 
VCAA is harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In November 2000, correspondence was received from the 
appellant in which he indicated that he was seeking VA 
benefits.  The appellant has provided various documentation 
in support of his claim.  

This evidence consists of a Certification of the United 
States Philippines Armed Forces; a document from the 
Headquarters of the Vinzons Division Turko Command; two 
documents of the Republic of the Philippines Department of 
National Defense Office of the Military Service Board dated 
in April 1978 and July 1987; a Confirmation of Military 
Service; a letter from the Office of the Mayor of the 
Municipality of Sipicot of the Philippines; a marriage 
contract, medical records of St. John Hospital and a medical 
certificate of Sipocot District Hospital; and affidavits of 
the appellant himself, F.B., R.V., J.S.; S.B.; S.U.; and the 
appellant's testimony at a December 2003 personal hearing at 
the RO as well as his contentions as presented in written 
correspondence.  

The appellant contends that he served as a guerilla of the 
Turkos Command 5th Military District, 55th Division of the 54th 
Infantry Regiment.  He enlisted in June 1943.  In December 
1943, he was inducted at the Caramoan General Headquarters of 
Vinzons Turko Command.  He was separated in May 1945.  

In January 2003 and in July 2003, the National Personnel 
Records Center (NPRC) certified that the appellant had no 
service as a member of the USAFFE, including the recognized 
guerillas, in the service of the United States Armed Forces.  


Analysis

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service is included, for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included. Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included. Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status. 
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.  

As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A § 101(2); 38 C.F.R. § 3.1(d); See Selley v. Brown, 6 
Vet. App. 196, 198 (1994).  Service in the Philippine Scouts 
and in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.8, 3.9.  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203.  These regulations have their basis in statute, at 38 
U.S.C. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 
(1992), wherein the United States Court of Appeals for 
Veterans Claims (Court) upheld the constitutionality of 38 
U.S.C. § 107(a), following the reasoning of the United States 
Court of Appeals for the District of Columbia Circuit in 
Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The appellant maintains that he had qualifying military 
service for purposes of establishing his eligibility for VA 
benefits.

The evidence reflects that after a review of the status by 
the NPRC, it was verified that the appellant had no service 
in the Army of the United States, no recognized guerilla 
service, and no service as a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States.  No evidence from any official source has been 
submitted which contradicts that finding.  The Court has held 
that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative 
twice.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  
Under 38 C.F.R. §3.203, a claimant is not eligible for VA 
benefits unless a United States service department documents 
or certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  See Soria, 118 F. 3d at 
749.  The evidence submitted by the appellant does not 
include any service department document and therefore is 
insufficient to establish qualifying service for purposes of 
VA benefits.  38 C.F.R. § 3.203.

The Board has carefully reviewed the entire record in this 
case to include the evidence and testimony provided by the 
appellant.  However, as noted, this evidence is insufficient 
to establish eligibility.  This is a case in which the law is 
dispositive; basic eligibility for VA death benefits is 
precluded inasmuch as the appellant's spouse had no 
qualifying service.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits is not established.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


